[The Chancellor.]
The evidence in this cause negatives any presumption of payment. The weight of it, in my mind, is against such presumption, and I think there is a stronger presumption against the payment than in favor of it.
The land has been constantly bought subject to this legacy. William Stidham, the administrator of Lucas, at the time he sold the land of Lucas by order of the Orphans’ Court, set up this legacy to frighten purchasers, that he might obtain the land at an under price. It does not follow, though, that, because his motive was wrong, the allegation was unfounded. However, it did not rest on him alone. All the family seemed to consider the legacy to be unpaid, and so all the purchases were [on that basis.] I can come to no absolute certainty, but the weight of the testimony is in favor of the claim; the presumption is in favor of it, without any matter or thing to rebut it that cannot admit of some explanation, not perhaps satisfactory, but possible.
There must be a decree for complainant.